
	

115 HR 3288 RH: Northern Border Regional Commission Reauthorization Act of 2018
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 863
		115th CONGRESS2d Session
		H. R. 3288
		[Report No. 115–1027, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2017
			Ms. Kuster of New Hampshire (for herself, Mr. Welch, Ms. Pingree, Ms. Shea-Porter, Ms. Stefanik, Mr. Katko, and Ms. Tenney) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			November 14, 2018
			Reported from the Committee on Transportation and Infrastructure with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		November 14, 2018Referral to the Committee on Financial Services extended for a period ending not later than December 28, 2018 December 28, 2018Additional sponsor: Mr. FasoDecember 28, 2018Committee on Financial Services discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on July 18, 2017
			
		
		A BILL
		To amend title 40, United States Code, to promote regional economic and infrastructure development,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Northern Border Regional Commission Reauthorization Act of 2018. 2.Administrative expenses of regional commissionsSection 15304(c)(3)(A) of title 40, United States Code, is amended by striking unanimous and inserting majority.
 3.Economic and infrastructure development grantsSection 15501 of title 40, United States Code, is amended— (1)in subsection (b) by striking paragraphs (1) through (3) and inserting paragraph (1), (2), (3), or (7); and
 (2)in subsection (f) by striking the period at the end and inserting , except that financial assistance may be used as otherwise authorized by this subtitle to attract businesses to the region from outside the United States..
 4.Authorization of appropriationsSection 15751(a) of title 40, United States Code, is amended by striking 2018 and inserting 2023. 5.Technical amendmentsChapters 1, 2, 3, and 4 of subtitle V of title 40, United States Code, are redesignated as chapters 151, 153, 155, and 157, respectively.
 6.VacanciesSection 15301 of title 40, United States Code, is amended by adding at the end the following:  (f)SuccessionSubject to the time limitations set forth in section 3346 of title 5, United States Code, the Federal Cochairperson may designate a Federal employee of the Commission to perform the functions and duties of the office of the Federal Cochairperson temporarily in an acting capacity if both the Federal Cochairperson and the alternate Federal Cochairperson die, resign, or otherwise are unable to perform the functions and duties of their offices..
		
	
		December 28, 2018
		Committee on Financial Services discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
